DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
5.	Claim 5 recites the limitation "The recyclable packaging laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

6.	Claims 1-11 will be allowed when the above rejection is overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Bader et al. (US Patent 6,413,333).
Bader et al. disclose a three-layer film, prepared by coextruding a base layer HDPE and two skin layers of ethylene-propylene-butene-1 terpolymer (Example 1).
Thus, Bader et al. do not teach or fairly suggest the claimed recyclable polyethylene film with a first laminate layer of at least 60 vol% HDPE, and a second laminate layer made of polypropylene, which is attached to the first laminate layer by co-extrusion to form the polyethylene film, with the thickness of the polyethylene film being less than 40 µm, wherein the polypropylene of the second laminate layer is a hetero-phase polypropylene block copolymer with a polyethylene content of 5-30 wt.% and has a melting point higher than 155°C, while the thickness of the second laminate layer is less than 5 µm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762